Citation Nr: 1538207	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  14-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, with a history of bipolar disorder.  

2.  Entitlement to an effective date earlier than September 3, 2003, for the grant of service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, with a history of bipolar disorder.  

3.  Entitlement to an effective date earlier than March 12, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Chisholm & Kilpatrick, Attorneys at Law



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision and December 2014 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).  

The Board's dismissal of the current appeal due to the Veteran's death is set forth below. The request of the Veteran's spouse to be substituted as the appellant in regards to the claim for an effective date earlier than March 12, 2012, for the grant of a TDIU, is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran's spouse if further action, on her part, is required.  


FINDING OF FACT

A September 2015 Social Security Administration (SSA) inquiry reflects that the Veteran died in 2015.  





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and is dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2015). 

The dismissal of this appeal does not affect the right of an eligible person to substitute for the Veteran for purposes of processing the claim. A request for substitution must be filed no later than one year after the date of the Veteran's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008).  


ORDER

The appeal is dismissed.  




REMAND

Remand is warranted in order for the AOJ to make a formal determination as to whether the substitution of the appellant, the Veteran's wife, is proper as it relates to the claim for entitlement to an effective date earlier than March 12, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether substitution of the appellant for the Veteran is proper as it relates to the claim for entitlement to an effective date earlier than March 12, 2012, for the grant of a TDIU.  

2. If the request for substitution is or has been granted, the AOJ should undertake any additional notification and/or development deemed warranted and adjudicate the claim pursuant to 38 U.S.C.A. § 5121(a).  

3. After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal. If the benefit sought in connection with the claim remains denied, the appellant should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


